Exhibit 16 Date: July 22, 2009 Ref. No.:860136 Securities and Exchange Commission Washington, DC 20549 Ladies and Gentlemen: We were previously auditors for SECURELOGIC CORP. (the “Company”) and, under the date of April 9, 2008, we reported on the consolidated financial statements of the Company, as of and for the year ended December 31, 2007.We have read the Company statements included under Item 4 of its Form 8-K/A dated July 20, 2009 and we agree with such statements. Very truly yours, /s/ Brightman Almagor & Co. Brightman Almagor & Co.
